Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: allowance of claims 1-11 is indicated as none of the cited prior art discloses or suggests the housing passageway has a bottom surface that includes a flat bottom surface and a pair of inclined surfaces, the flat bottom surface extending along an extension direction of the housing passageway and being belt-shaped, and the pair of inclined surfaces extending from respective edges of the flat bottom surface away from one another, and wherein the pair of inclined surfaces are positioned so that while the electrodes can be housed in the housing passageway with a tip end of the electrodes being Page 2 of 8Serial No. 14/976,465 Art Unit 3753 positioned at a bottom surface side of the housing passageway, the electrodes cannot be housed in the housing passageway with a base end of the electrodes being positioned at the bottom surface side of the housing passageway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


5/14/2021